Citation Nr: 0700296	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To provide the veteran with a proper 
notification letter, to search for service medical inpatient 
and outpatient psychiatric or mental health records, to 
obtain additional treatment records, and to secure records 
from the Social Security Administration.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  

The Board notes that the veteran was sent a notice letter in 
August 2003 in connection with his application to reopen his 
claim for service connection for a psychiatric disorder.  
However, that letter did not specifically inform the veteran 
of the reasons his previous claim for service connection for 
a nervous condition was denied.  See Kent v. Nicholson, No. 
04-181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006)  (VA 
must look at the bases for the denial in the prior decision 
and to respond with notice that describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.  

The Board also notes that the veteran's service medical 
records may be incomplete.  The record indicates that the RO 
obtained and associated the veteran's service medical records 
with the claims file.  However, the veteran has consistently 
asserted that he was referred to a psychiatrist 60 days prior 
to his discharge from service and that he was separated for 
medical reasons, namely paranoid schizophrenia.  However, the 
service medical records associated with the claims file do 
not document such treatment.  Based upon a review of the 
documents assembled for appellate review, the Board finds 
that it is unclear whether the search for service records 
included clinical records from a mental health clinic as well 
as other alternate sources for information.  Thus, additional 
efforts should be undertaken to attempt to obtain any 
additional service related records, and a request should also 
be made for the veteran's service personnel records, as these 
may contain evidence relevant to this claim.  

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified that he was 
provided psychiatric treatment during his incarceration at 
the Camp Hill State Correctional Institute between 1976 and 
1979.  He also indicated that he had received treatment at a 
VA medical Center during the previous 7 months.  However, 
those records are not associated with the claims file.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain any and all treatment records 
pertaining to a psychiatric disorder.

The Board further observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  However, the decision to grant benefits and the 
records upon which that decision was based are not associated 
with the claims file.  Therefore, the RO should obtain and 
associate such records with the veteran's claims folder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
letter in connection with his 
application to reopen his claim for 
service connection for a psychiatric 
disorder.  The letter should inform 
him of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him 
to provide any evidence in his 
possession that pertains to the 
claims.  The veteran should be 
provided with the definition of new 
and material evidence in effect as of 
August 29, 2001 as well as informed as 
to what evidence would be necessary to 
substantiate the element or elements 
required to establish service 
connection that were found 
insufficient in the previous denial of 
his claim  Kent, No. 04-181, slip op. 
at 10.   The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO should contact the 
National Personnel Records Center 
(NPRC), or other appropriate 
location, to make a specific request 
for service medical inpatient and 
outpatient psychiatric or mental 
health records of the veteran and 
through any other appropriate records 
repository to which pertinent 
clinical records may have been sent.  
Specifically, it should be 
ascertained whether mental health 
records may be stored somewhere other 
than with the service medical 
records.  These efforts should 
include requesting clinical records 
documenting the veteran's treatment 
from December 1972 to January 1973.  

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate his medical records from his 
active duty service as well as any 
further action to be taken.

3.  The RO should request the 
veteran's service personnel records 
from the NPRC.  If the records are 
unavailable from NPRC, the RO should 
contact the service department and 
the veteran for any copies he has in 
his possession.

4.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for a psychiatric disorder.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
medical records dated from March 2005 
to the present as well as for 
treatment records from the Camp Hill 
State Correctional Institute dated 
between 1976 and 1979.  

5.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


